ANDREW NELSON
Assistant Federal Defender
Federal Defenders of Montana
Missoula Branch Office
125 Bank Street, Suite 710
Missoula, Montana 59802
Phone: (406) 721-6749
Fax: (406) 721-7751
Email: andy_nelson@fd.org

Attorney for Defendant


                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MONTANA
                                 MISSOULA DIVISION

 UNITED STATES OF AMERICA,                          CR 20-56-M-DWM

                         Plaintiff,
                                                     DEFENDANT’S
 vs.                                                  SENTENCING
                                                     MEMORANDUM
 EDUARDO LUIS DIAZ,

                       Defendant.



         EDUARDO LUIS DIAZ comes before this Court for sentencing on a single

count of sexual abuse, in violation of 18 U.S.C. § 2242(2)(B). The offense carries a

maximum penalty of life imprisonment. The Presentence Report (“PSR”) calculates

a Guidelines sentencing range of 87-to-108 months. (Total Offense Level 29,

Criminal History Category I).



Federal Defenders of Montana
125 Bank Street, Suite 710
Missoula, Montana 59802
(406) 721-6749                           1
          Mr. Diaz objects to application of the victim related adjustment pursuant to

USSG § 3A1.1(b)(1). See PSR ¶ 26. He further argues that he has provided an

independent basis in fact that satisfies each of the essential elements of the offense

of conviction in addition to providing a letter demonstrating that he accepts

responsibility for the offense.         Mr. Diaz is entitled to the full benefit of the

adjustment for acceptance of responsibility pursuant to USSG §§ 3E1.1(a) and (b).

          Mr. Diaz files this memorandum in support of his request for a below-

Guidelines sentence.

                                           ARGUMENT

A.        The “vulnerable victim” enhancement does not apply because the factor
          that renders the victim in this case vulnerable is incorporated directly
          into the offense guideline and did not render the victim more vulnerable
          than the typical victim of the offense of conviction.

          1.       Factor incorporated into offense guideline.

          Pursuant to USSG § 3A1.1(b), the offense level is increased by two levels if

the defendant knew or should have known that the victim was vulnerable.

Application Note 2 provides that the enhancement does not apply if the factor that

makes the person a vulnerable victim is incorporated into the offense guideline.

          The government misconstrues the defendant’s objection. The threshold issue

is that Mr. Diaz would not be subject to conviction for Sexual Abuse in violation of

18 U.S.C. § 2242(2)(B) but for the victim’s intoxication. It is not a matter of double


Federal Defenders of Montana
125 Bank Street, Suite 710
Missoula, Montana 59802
(406) 721-6749                                 2
counting. It’s a matter of being counted in the category of offenses that reference

USSG § 2A3.1 in the first place.

         The PSR bases the enhancement on “the victim’s intoxication and inability to

consent to sexual activity.” PSR ¶ 26. The pattern instruction demonstrates that the

second element of the offense requires proof beyond a reasonable doubt that:

         Second, [victim] was [incapable of appraising the nature of the conduct]
         [physically incapable of declining participation in, or communicating
         unwillingness to engage in that sexual act];

Ninth Circuit Model Criminal Jury Instruction 8.172, Sexual Abuse – Incapacity of

Victim (18 U.S.C. § 2242(2)).

         Thus, the second element of the offense of conviction directly incorporates

into the Guidelines offense level the facts cited by the PSR and the government in

support of the enhancement. At the change of plea hearing, Mr. Diaz admitted those

facts in satisfaction of the second element of the § 2242(2) offense; the facts are

indeed directly tethered to computation of the offense level under USSG § 2A3.1.

Notably, the factual basis for the second element contained in the government’s

Offer of Proof (Doc. 30) is that the victim was “highly intoxicated” to the point of

being “physically unable to walk.” Her incapacitation forms the factual basis for

criminal liability.

         The Ninth Circuit has not addressed this issue. To the extent United States v.

Schoenborn, 793 F.3d 964 (8th Cir. 2015) suggests otherwise, the holding is

Federal Defenders of Montana
125 Bank Street, Suite 710
Missoula, Montana 59802
(406) 721-6749                              3
unpersuasive and poorly reasoned. The Eighth Circuit hangs its analytical hat on the

fact that all sexual abuse offenses under 18 U.S.C. §§ 2241 and 2242 refer to § 2A3.1

to calculate the base offense level. Id. at 967. Thus, the same base offense level of

30 would apply to a person convicted of sexual abuse for placing another in fear. Id.

         Okay. But where, as here, the defendant is not in the universe of federal sexual

abuse offenses absent facts demonstrating that the victim was incapacitated, the

offense level is a function of those facts. The factor that potentially makes this

victim vulnerable is incorporated directly into the offense guideline. Incapacitation

is a condition precedent to criminal liability due to the second element. Otherwise

there is no offense level at all.

          2.       Victim not unusually vulnerable.

          Another way of phrasing the same concept is that this victim is not unusually

vulnerable, which is required by USSG § 3A1.1(b). The USSG § 3A1.1(b) inquiry

is relative; the instant victim is not unusually vulnerable in light of the factor –

intoxication – that potentially renders her vulnerable. An unusually vulnerable

victim is one who is “less able to resist than the typical victim of the offense of

conviction.” United States v. Wetchie, 207 F.3d 632, 634 (9th Cir. 2000). The Ninth

Circuit in Wetchie noted that:

          The appropriateness of conceptualizing the vulnerable adjustment in
          terms of victims who are more vulnerable than the usual victims of the
          offense is confirmed by the rule that the adjustment should not apply
          when vulnerability is already reflected in the offense guideline.
Federal Defenders of Montana
125 Bank Street, Suite 710
Missoula, Montana 59802
(406) 721-6749                                4
Id. at 634, n. 4.

          And as expressed in Castaneda, “[i]f the factor that makes the victim

vulnerable is not “unusual” for victims of the offense, the § 3A1.1(b) enhancement

is not permitted.” United States v. Castaneda, 239 F.3d 978, 981 (9th Cir. 2001).

          This victim is not unusually vulnerable because § 2242(2)(B) victims will

necessarily be incapacitated. Her vulnerability is already reflected in the offense

guideline.

B.        The PSR correctly applies the three-point reduction for acceptance of
          responsibility.

          The government appears to object to the final PSR’s three-level adjustment

for acceptance of responsibility – two levels pursuant to USSG § 3E1.1(a) and a

third pursuant to USSG § 3E1.1(b). Any such objection is conditioned on whether

Mr. Diaz offers an additional statement accepting responsibility, the tenor and tone

of which the government more readily approves.

          After being apprised of the government’s position relative to acceptance, Mr.

Diaz offered a revised acceptance letter that strikes any reference to consent. Thus,

both at the change of plea hearing and now at the PSR stage, Mr. Diaz has truthfully

admitted the conduct comprising the offense of conviction.           That is the core

requirement of USSG § 3E1.1(a).

          A district court’s decision to adjust a defendant’s sentence based on

acceptance of responsibility is a factual determination reviewed for clear error.
Federal Defenders of Montana
125 Bank Street, Suite 710
Missoula, Montana 59802
(406) 721-6749                              5
United States v. Villasenor-Cesar, 114 F. 3d 970, 973 (9th Cir. 1997). The crux of

the determination is whether the defendant is “truthfully admitting the conduct

comprising the offense(s) of conviction and truthfully admitting or not falsely

denying any additional relevant conduct.” USSG § 3E1.1, Application Note 1(A),

amended in 1992 by Amendment 459, Appx. C.

         Both “genuine contrition” cases cited by the government – United States v.

Rodriguez, 851 F.3d 931 (9th Cir. 2017) and United States v. Martinez-Martinez,

369 F.3d 1076 (9th Cir. 2004) – involved criminal defendants that went to trial. See

Doc. 36 at 4. Martinez-Martinez went to trial on a charge of attempted illegal re-

entry and argued that his self-induced drug intoxication negated the specific intent

element of the offense. Id. at 1089. Likewise, the Rodriguez defendant went to trial

and then did not speak at his sentencing hearing nor offer any other statement that

demonstrated acceptance of responsibility. Rodriguez, 851 F.3d at 949. The Ninth

Circuit noted that the Guidelines generally deny the benefit of the acceptance

adjustment to a defendant who “puts the government to its burden of proof at trial

by denying the essential factual elements of guilt.” Id., quoting USSG § 3E1.1 cmt.

2. A far cry from what happened here.

          Mr. Diaz signed a plea agreement that recited the essential elements of the 18

U.S.C. § 2242(2)(B) Sexual Abuse offense. See Doc. 28, ¶ 4. He did so by the plea

agreement deadline. Mr. Diaz then waived his right against self-incrimination and

Federal Defenders of Montana
125 Bank Street, Suite 710
Missoula, Montana 59802
(406) 721-6749                               6
provided an independent basis in fact that satisfied each of the essential elements of

the charged offense at the change of plea hearing, a hearing conducted by this Court.

Now he has provided letters expressing acceptance of responsibility for the offense.

Nothing in the revised letter is inconsistent with the facts necessary to sustain a

conviction for the offense.

          The final irony is that criminal liability is based primarily on Mr. Diaz’s timely

statements to the Park Ranger that investigated the offense. As expressed in the

Offer of Proof, Mr. Diaz acknowledged that he engaged in sex with Doe and that

“… I did it, and I feel bad that I did it.” See Doc. 30 at 4; see also PSR ¶¶ 17-18.

Mr. Diaz made these admissions in the absence of any kind of physical or scientific

evidence. Unlike Rodriguez and Martinez-Martinez, Mr. Diaz has not put the

government to its burden of proof and has admitted the essential factual elements of

guilt.

          Mr. Diaz’s sworn statements at the change of plea hearing as supplemented

by his revised letter of acceptance of responsibility warrant the three-level

adjustment.

             Mr. Diaz believes that the correct Total Offense Level is 27. With a

Criminal History Category of I, the correct Guidelines sentencing range is 70-to-87

months.



Federal Defenders of Montana
125 Bank Street, Suite 710
Missoula, Montana 59802
(406) 721-6749                                 7
C.       Mr. Diaz has no prior criminal history and maintains steady
         employment.

         Application of the 18 U.S.C. § 3553(a) sentencing factors indicates that a

sentence below the advisory Guidelines sentencing range would be reasonable in

this case. Mr. Diaz is 27 years-old. He has never been married. The only prior

criminal charge of any kind is related to the instant offense and does not score. PSR

¶¶ 34-41. Other than the events that bring Mr. Diaz before the Court, he has had no

contact with law enforcement and no involvement with the criminal justice system.

          Mr. Diaz consistently maintains employment as a cook. See PSR ¶¶ 57-65.

He has been diagnosed with ADHD and struggled in school as a result. PSR ¶ 52.

Still, Mr. Diaz obtained his GED and has some college level credit. PSR ¶ 55.

          Mr. Diaz suffered physical and emotional abuse at the hands of both his

biological father and his stepfather as a child. PSR ¶¶ 43, 45.

                           REQUEST FOR SENTENCE AND PLACEMENT

          Eduardo Luis Diaz respectfully requests a below-Guidelines sentence. He

requests placement at FCI Oxford, Wisconsin in order to remain close to his

mother’s residence in Chicago, Illinois.




Federal Defenders of Montana
125 Bank Street, Suite 710
Missoula, Montana 59802
(406) 721-6749                             8
          RESPECTFULLY SUBMITTED this 15th day of June, 2021.

                                              EDUARDO LUIS DIAZ

                                              /s/ Andrew Nelson
                                              ANDREW NELSON
                                              Assistant Federal Defender
                                              Federal Defenders of Montana
                                                    Counsel for Defendant




Federal Defenders of Montana
125 Bank Street, Suite 710
Missoula, Montana 59802
(406) 721-6749                        9
                               CERTIFICATE OF SERVICE

         I hereby certify that on June 15, 2021 a copy of the foregoing document was

served on the following persons by the following means:

  1, 2             CM-ECF
                   Hand Delivery
  3                Mail
                   Overnight Delivery Service
                   Fax
                   E-Mail

1.       CLERK, UNITED STATES DISTRICT COURT

2.       KALAH PAISLEY
         Assistant U.S. Attorney
               Counsel for the United States of America

3.       EDUARDO LUIS DIAZ
             Defendant

                                                     By:   /s/ Andrew Nelson
                                                           ANDREW NELSON
                                                           Assistant Federal Defender
                                                           Federal Defenders of Montana
                                                                 Counsel for Defendant




Federal Defenders of Montana
125 Bank Street, Suite 710
Missoula, Montana 59802
(406) 721-6749                                  10
